Per Curiam,
Our consideration of this record has not convinced us that there is any error therein of which the appellants, or either of them, have any just reason to complain. All questions necessarily involved appear to have been most carefully and elaborately considered and satisfactorily disposed of by the learned referee, whose report was approved by the court below. We find no substantial error in any of his rulings, findings of fact, or legal conclusions. It therefore follows that the court below committed no error in dismissing the exceptions to the referee’s report and confirming the same. On that report the decree is affirmed and appeal dismissed at appellants’ costs.